                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                SOUTHERN DIVISION

PRESTON ANDREW BARNHART,                              )
                                                      )
                        Plaintiff,                    )
                                                      )
v.                                                    )       Case No. 16-3423-CV-S-SRB
                                                      )
JIM ARNOTT,                                           )
                                                      )
                        Defendant.                    )

                                              ORDER

          Before the Court is Defendants’ Motion for Summary Judgment. (Doc. #63). For the

reasons discussed below the motion is granted in part and denied in part.

     I.      Background

          On December 2, 2015, Plaintiff was admitted to Cox South Hospital in Springfield,

Missouri, after he attempted suicide by overdosing on methamphetamines and valium.

(Doc. #68, p. 5). At Cox South, a psychiatrist prescribed Trileptal, an anti-seizure medication,

and Zoloft, an antidepressant, for Plaintiff after diagnosing Plaintiff with “[s]timulant disorder

with methanphetamines, amphetamine-induced mood disorder” and “[b]ipolar disorder, type 1,

most recent episode manic, severe, nonpsychotic.” (Doc. #68, p. 5; Doc. #68-5, p. 5). After

Plaintiff’s transfer to Cox North Hospital, another psychiatrist prescribed Plaintiff with Trileptal,

Zoloft, and Abilify, an antipsychotic medication sometimes used to treat bipolar disorder. (Doc.

68, p. 6; Doc. #68-5, p. 16). On December 7, 2015, Plaintiff was discharged. (Doc. 68, p. 6).

On December 16, 2015, Plaintiff was arrested and taken to Greene County Jail (“GCJ”), which

does not have a psychiatrist on staff. (Doc. #69, p. 6; Doc. #68-1, p. 3). Defendant Jim Arnott




           Case 6:16-cv-03423-SRB Document 74 Filed 01/31/19 Page 1 of 14
(“Arnott”) is the duly elected Sheriff of Greene County, Missouri. Defendant Jason Dwight

Wilkins, MD, (“Wilkins”) is the Medical Director for GCJ. (Doc. #68, p. 16).

       During Plaintiff’s intake at GCJ, he indicated on a medical questionnaire that he suffered

from bipolar disorder and attention-deficit/hyperactivity disorder (“ADHD”) but did not indicate

that he was taking any prescription medications at that time. (Doc. #69, p. 7; Doc. #63-5, p. 2).

Based on Plaintiff’s medical questionnaire responses, Plaintiff was briefly placed on suicide

watch. (Doc. #63, p. 3; Doc. #63-1, p. 13). On December 27, 2015, having not yet received any

medication during his time at GCJ, Plaintiff submitted a Health Services Request form to GCJ

officials on which he checked “Mental Health” as the type of requested health service and wrote

“I need to talk to someone In the mental health field as soon as I possible [sic] can Thank you.”

(Doc. #73, p. 13; Doc. #68-8, p. 1). Two days later Plaintiff was seen by “a graduate student

‘psychological intern.’” (Doc. #73, p. 13). The intern’s treatment notes indicate that Plaintiff

informed the intern that he “takes Tegretol, Zoloft, and Adderall” and that Plaintiff had

prescriptions for these medications filled within the last thirty days but that Plaintiff was unable

to identify the pharmacy that filled those prescriptions. (Doc. #73, p. 13). Plaintiff received no

medication at this time.

       On January 25, 2016, Plaintiff submitted another Health Services Request form on which

he checked “Mental Health” as the type of requested health service and wrote “I have been trying

to recieve [sic] my mental Health meds for over a month.” (Doc. #73, p. 14). The next day,

another graduate student intern met with Plaintiff. (Doc. #73, p. 15). Plaintiff did not receive

medication. On March 16, 2016, Plaintiff submitted a third Health Services Request regarding

his mental health in which he wrote “I feel like killing myself.” (Doc. #73, p. 22). Plaintiff was

placed in observation, but there was no change to Plaintiff’s medication. (Doc. #73, p. 23).



                                                  2

         Case 6:16-cv-03423-SRB Document 74 Filed 01/31/19 Page 2 of 14
Plaintiff was then placed in isolation and evaluated by a student intern, after which he began

receiving Zoloft. Plaintiff never received other previously prescribed medication during his

eleven-month incarceration at GCJ.

              On March 9, 2018, Plaintiff filed his Second Amended Complaint. (Doc. #43). Plaintiff

alleges his mental health deteriorated because of the delayed Zoloft treatment and the lack of

other medication. Plaintiff also alleges Defendant’s actions or inactions caused his extreme

anxiety and inability to control his conduct. Plaintiff brings three claims. Plaintiff brings Count I

against Defendants Wilkins and Arnott1 under 42 U.S.C. § 1983 for deliberate indifference to

serious medical needs in violation of Plaintiff’s rights under the Fourth, Eighth, and Fourteenth

Amendments. Plaintiff brings Count II against Defendant Arnott under § 1983 for failure to train

or supervise jail personnel to ensure competent and adequate medical treatment in violation of

Plaintiff’s rights under the Fourth, Eighth, and Fourteenth Amendments. Plaintiff brings Count

III against Defendant Greene County, Missouri, under § 1983 for an alleged custom or practice

of delaying or denying inmates necessary mental health treatment and medication in violation of

Plaintiff’s rights under the Fourth, Eighth, and Fourteenth Amendments. Defendants bring the

present motion for summary judgment, arguing 1) that no juror could reasonably find that

Plaintiff had a serious medical need while detained at GCJ, 2) that no juror could reasonably find

that either Defendant Wilkins or Defendant Arnott were deliberately indifferent to any such

need, 3) that Defendants Wilkins and Arnott are entitled to qualified immunity, and 4) that no

juror could reasonably find that a custom or practice of Defendant Greene County, Missouri,

caused the alleged violation of Plaintiff’s constitutional rights.




                                                            
1
    Plaintiff concedes that Defendant Arnott is entitled to summary judgment on Count I. (Doc. #69, p. 23 n.2).

                                                               3

                 Case 6:16-cv-03423-SRB Document 74 Filed 01/31/19 Page 3 of 14
       II.            Legal Standard

              Federal Rule of Civil Procedure 56(a) requires a court to grant a motion for summary

judgment if 1) the moving party “shows that there is no genuine dispute of material fact” and 2)

the moving party is “entitled to judgment as a matter of law.” A nonmoving party survives a

summary judgment motion if the evidence, viewed in the light most favorable to the nonmoving

party, is “such that a reasonable jury could return a verdict for the nonmoving party.” Stuart C.

Irby Co. v. Tipton, 796 F.3d 918, 922 (8th Cir. 2015) (quoting Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986)). While a plaintiff opposing summary judgment “may not simply

point to allegations in the complaint,” Robbins v. Becker, 794 F.3d 988, 993 (8th Cir. 2015)

(internal quotation marks and citation omitted), the “standard for avoiding summary judgment”

is “relatively lenient.” Amgen Inc. v. Conn. Ret. Plans & Trust Funds, 568 U.S. 455, 479–80

(2013) (citing Anderson, 477 U.S. at 248). The purpose of summary judgment “is not to cut

litigants off from their right of trial by jury if they really have issues to try.” Hughes v. Am.

Jawa, Ltd., 529 F.2d 21, 23 (8th Cir. 1976) (internal quotation marks omitted) (quoting Poller v.

Columbia Broadcasting Sys., Inc., 368 U.S. 464, 467 (1962)); see also Melvin v. Car-Freshener

Corp., 453 F.3d 1000, 1004 (8th Cir. 2006) (Lay, J., dissenting) (quoting Poller, 368 U.S. at

467).

       III.           Discussion

                      A. Count I (against Defendant Wilkins): Deliberate Indifference to Plaintiff’s
                         Serious Medical Need

              “‘Deliberate indifference’ to a prisoner’s serious illness or injury constitutes cruel and

unusual punishment under the Eighth Amendment.” 2 Vaughn v. Gray, 557 F.3d 904, 908 (8th

                                                            
2
 The Eighth Amendment applies to the several states through the Due Process Clause of the Fourteenth
Amendment. Long v. Nix, 86 F.3d 761, 765 (8th Cir. 1996) (citing Louisiana ex rel. Francis v. Resweber, 329 U.S.
459, 463 (1947)).

                                                               4

                 Case 6:16-cv-03423-SRB Document 74 Filed 01/31/19 Page 4 of 14
Cir. 2009) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). “A prison official is

deliberately indifferent if she ‘knows of and disregards’ a serious medical need or a substantial

risk to an inmate's health or safety.” Saylor v. Nebraska, 812 F.3d 637, 644 (8th Cir. 2016), as

amended (Mar. 4, 2016) (quoting Nelson v. Corr. Med. Servs., 583 F.3d 522, 528 (8th Cir.

2009)). A plaintiff bringing such a claim “must prove ‘that he suffered from an objectively

serious medical need’ and ‘that [Defendants] actually knew of but deliberately disregarded his

serious medical need.’” Id. (quoting Scott v. Benson, 742 F.3d 335, 340 (8th Cir.2014)). “When

an official denies a person treatment that has been ordered or medication that has been

prescribed, constitutional liability may follow.” Dadd v. Anoka Cty., 827 F.3d 749, 757 (8th Cir.

2016).

         “The deliberate indifference standard has both objective and subjective prongs.” Id.

(citing Nelson, 583 F.3d at 529). Regarding the objective prong, “[a] serious medical need is

‘one that has been diagnosed by a physician as requiring treatment, or one that is so obvious that

even a layperson would easily recognize the necessity for a doctor's attention.’” Schaub v.

VonWald, 638 F.3d 905, 914 (8th Cir. 2011) (quoting Camberos v. Branstad, 73 F.3d 174, 176

(8th Cir.1995)). Regarding the subjective prong, “[d]eliberate indifference is equivalent to

criminal-law recklessness, which is ‘more blameworthy than negligence,’ yet less blameworthy

than purposefully causing or knowingly bringing about a substantial risk of serious harm to the

inmate.” Id. (citing Farmer v. Brennan, 511 U.S. 825, 835 (1994)). “[W]hile a deliberate-

indifference claim requires the establishment of a defendant's actual, subjective knowledge, such

knowledge can be demonstrated with circumstantial evidence.” Vaughn, 557 F.3d at 908–09

(citing Farmer, 511 U.S. at 842). “Whether an inmate's condition is a serious medical need and




                                                 5

          Case 6:16-cv-03423-SRB Document 74 Filed 01/31/19 Page 5 of 14
whether an official was deliberately indifferent to the inmate's serious medical need are questions

of fact.” Schaub, 638 F.3d at 915 (citing Coleman v. Rahija, 114 F.3d 778, 784 (8th Cir. 1997)).

       Defendant Wilkins argues he is entitled to summary judgment on Count I because

“[o]fficials do not violate an inmate’s due process or Eighth Amendment rights when, in the

exercise of their professional judgment, they refuse to implement an inmate’s requested course of

treatment.” (Doc. #64, p. 8) (citing Kayser v. Caspari, 16 F.3d 280, 281 (8th Cir. 1994)).

Plaintiff argues that a reasonable juror could find that Defendant Wilkins “knew that Plaintiff

suffered from an objectively serious medical condition—bipolar disorder—for which he had

been prescribed Zoloft, Trilpetal, and Abilify one week before he began his incarceration” at

GCJ and that Defendant Wilkins was deliberately indifferent to this serious medical need by

“refus[ing] to give Plaintiff any medication other than an anti-depressant.” (Doc. #69, pp. 21–

23).

       Plaintiff has produced evidence from which a reasonable juror could find that Defendant

Wilkins was deliberately indifferent to a serious medical need of Plaintiff. First, there is a

genuine dispute of material fact as to whether Plaintiff had a serious medical need while

incarcerated at GCJ. Plaintiff has put forth evidence tending to show that psychiatrists diagnosed

Plaintiff with bipolar disorder for which they prescribed Plaintiff Zoloft, Trileptal, and Abilify

shortly before Plaintiff’s incarceration at GCJ. A reasonable jury could find that this diagnosis

and these prescriptions, taken together with Plaintiff’s other evidence, show a serious medical

need. Second, there is a genuine dispute of material fact as to whether Defendant Wilkins knew

of Plaintiff’s condition and deliberately disregarded it in violation of Plaintiff’s constitutional

rights. Plaintiff has produced evidence tending to show that Defendant Wilkins had access to

Plaintiff’s medical records and that Defendant Wilkins, the only licensed physician at GCJ and



                                                   6

         Case 6:16-cv-03423-SRB Document 74 Filed 01/31/19 Page 6 of 14
the only person authorized to prescribe medication for inmates, visited Plaintiff only once during

his eleven-month incarceration at GCJ. Plaintiff has also produced evidence tending to show

that Defendant Wilkins deliberately chose not to provide Plaintiff with the combination of

medication prescribed for him by the psychiatrists at Cox North and South, despite Plaintiff’s

multiple requests for medical services and his placement in a suicide cell for observation.

Summary judgement is therefore not warranted on Count I.

           B. Count II (against Defendant Arnott): Failure to Train or Supervise

       “Because vicarious liability is inapplicable to . . . § 1983 suits, a plaintiff must plead that

each Government-official defendant, through the official’s own individual actions, has violated

the Constitution.” Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009). “Supervisors can . . . incur

liability for their personal involvement in a constitutional violation, or when their corrective

inaction amounts to deliberate indifference to or tacit authorization of the violative practices.”

Langford v. Norris, 614 F.3d 445, 460 (8th Cir. 2010) (internal quotations and alterations

omitted). To impose supervisory liability, a plaintiff “‘must allege and show that the supervisor

personally participated in or had direct responsibility for the alleged violations’ or ‘that the

supervisor actually knew of, and was deliberately indifferent to or tacitly authorized, the

unconstitutional acts.’” Saylor, 812 F.3d at 644 (quoting McDowell v. Jones, 990 F.2d 433, 435

(8th Cir.1993)). A failure to train claim “serve[s] as a basis for § 1983 liability” only when “the

need for more or different training [was] so obvious and the inadequacy so likely to result in the

violation of constitutional rights, that [the municipality] . . . can reasonably be said to have been

deliberately indifferent.” Liebe v. Norton, 157 F.3d 574, 579 (8th Cir. 1998) (internal quotation

marks omitted) (quoting Canton, 489 U.S. at 390); Pehriz v. Kansas City Bd. of Police Comm'rs,

No. 4:13-00654-CV-W-HFS, 2015 WL 5604441, at *12 (W.D. Mo. Sept. 23, 2015). Claims



                                                  7

         Case 6:16-cv-03423-SRB Document 74 Filed 01/31/19 Page 7 of 14
alleging a failure to supervise and those alleging failure to train “ultimately require the same

analysis,” which is “the deliberate indifference standard.” Liebe v. Norton, 157 F.3d 574, 579

(8th Cir. 1998).

       Defendant Arnott argues he is entitled to summary judgment on Count II because

“[c]onclusory allegations such as that Sheriff Arnott was in charge of the GCJ are insufficient to

demonstrate the involvement or knowledge necessary to make Sheriff Arnott liable for the

conduct of others” and because “Plaintiff does not claim that Sheriff Arnott is a doctor, or that he

was involved in prescription decisions at the GCJ, or that he ever interacted with Plaintiff at the

GCJ.” (Doc. #64, p. 7). Plaintiff argues that “a reasonable juror could find that Sheriff Arnott

has failed to train or supervise” medical staff he has hired “to oversee mental health to ensure

they follow Greene County Jail Policy on verifying inmates’ current prescriptions and providing

mood stabilizers to inmates diagnosed with a mood disorder.” (Doc. #69, pp. 23–24).

       Defendant Arnott is entitled to summary judgment on Count II. First, Plaintiff has not

produced sufficient evidence to create a genuine issue for trial. Viewed in the light most

favorable to Plaintiff, the evidence is such that a reasonable juror could not find Defendant

Arnott personally liable for a failure to train or supervise causing Plaintiff’s alleged injury. In

particular, Plaintiff produced only scant evidence linking Defendant Arnott personally to the

alleged constitutional violations. Plaintiff has not produced evidence of Defendant Arnott’s

“personal involvement in a constitutional violation” or of any “corrective inaction” by Defendant

Arnott that “amounts to deliberate indifference to or tacit authorization of the violative

practices.” See Langford, 614 F.3d at 460. Plaintiff points to Defendant Arnott’s position as

Greene County Sheriff and the fact that, as such, Defendant Arnott gives final approval for all

GCJ policy. However, this evidence does little more than “simply point to allegations in the



                                                  8

         Case 6:16-cv-03423-SRB Document 74 Filed 01/31/19 Page 8 of 14
complaint,” which is not sufficient to survive summary judgment. Robbins, 794 F.3d at 993.

There is thus no genuine dispute of material fact on Count II. Second, Defendant Arnott is

entitled to judgment as a matter of law on Count II. A § 1983 plaintiff must demonstrate that

“each Government-official defendant, through the official’s own individual actions, has violated

the Constitution,” Iqbal, 556 U.S. at 676. As discussed above, Plaintiff has not done so.

Accordingly, this Court must grant summary judgment on Count II. See Fed. R. Civ. P. 56(a).

           C. Qualified Immunity

       Under the doctrine of qualified immunity, a government officer sued in an individual

capacity is “shielded from liability for civil damages” when performing discretionary functions

unless the officer’s conduct “violate[s] clearly established statutory or constitutional rights of

which a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).

Because qualified immunity “is an immunity from suit,” the issue “should be resolved ‘at the

earliest possible stage in litigation’ to ensure that insubstantial damage claims against

government officials are resolved ‘prior to discovery.’” Johnson v. Moody, 903 F.3d 766, 773

(2018) (quoting Pearson v. Callahan, 555 U.S. 223, 231–32 (2009)).

       To defeat a qualified immunity defense, a plaintiff must show that: 1) “the facts, viewed

in the light most favorable to the plaintiff, demonstrate the deprivation of a constitutional or

statutory right,” and 2) that “the right was clearly established at the time of the deprivation.”

Saylor, 812 F.3d at 643 (internal quotation marks omitted) (quoting Howard v. Kan. City Police

Dep’t, 570 F.3d 984, 988 (8th Cir. 2009)). Regarding prong two of the qualified immunity

analysis, “[f]or a constitutional right to be clearly established, its contours ‘must be sufficiently

clear that a reasonable official would understand that what he is doing violates that right.’” Nord

v. Walsh Cty., 757 F.3d 734, 739 (8th Cir. 2014) (quoting Hope v. Pelzer, 536 U.S. 730, 739



                                                   9

         Case 6:16-cv-03423-SRB Document 74 Filed 01/31/19 Page 9 of 14
(2002)). To make this showing “it is unnecessary to have ‘a case directly on point, but existing

precedent must have placed the statutory or constitutional question beyond debate.’” Vester v.

Hallock, 864 F.3d 884, 887 (8th Cir. 2017) (quoting Parker v. Chard, 777 F.3d 977, 980 (8th

Cir. 2015)). District courts have “discretion in deciding which of the two prongs of the qualified

immunity analysis should be addressed first in light of the circumstances in the particular case at

hand.” Pearson, 555 U.S. at 236.

              Defendant Wilkins argues he is entitled to qualified immunity3 because “inmates do not

have a clearly established right to force public officials to adopt a particular course of treatment.”

(Doc. #64, p. 15) (citing Kayser v. Caspari, 16 F.3d 280, 281 (8th Cir. 1994)). Plaintiff argues

that Defendant Wilkins is not entitled to qualified immunity because “[t]he constitutional

obligation to provide medical care to those in custody has been clearly established for decades,”

(Doc. #69, p. 25) (citing Estelle, 429 U.S. at 106), and, among other things, “the knowing failure

to administer prescribed medicine can itself constitute deliberate indifference.” (Doc. #69, p. 26)

(quoting Phillips v. Jasper Cty. Jail, 437 F.3d 791, 795–96 (8th Cir. 2006)).

              Here, Defendant Wilkins is not entitled to qualified immunity because both prongs weigh

in favor of Plaintiff. Regarding the first prong, the facts, viewed in the light most favorable to

Plaintiff, demonstrate a deprivation of Plaintiff’s constitutional rights. Plaintiff does not claim

that he has “a clearly established right to force public officials to adopt a particular course of

treatment,” (Doc. #64, p. 15), as Defendants suggest, nor does this Court hold that Plaintiff has

such a right so-characterized. Instead, as discussed in Section III.A. supra, Plaintiff claims that

his diagnosed mental illness was a serious medical need and that Defendant Wilkins deliberately

disregarded this need through a lack of constitutionally adequate treatment while Plaintiff was

                                                            
3
 Because this Court has granted summary judgment in favor of Defendant Arnott on Counts I and II, the Court need
not decide whether Defendant Arnott is entitled to qualified immunity.

                                                               10

                Case 6:16-cv-03423-SRB Document 74 Filed 01/31/19 Page 10 of 14
incarcerated at GCJ. Plaintiff supports this claim with evidence of his diagnoses and

prescriptions shortly before his incarceration; of his placement on suicide watch; of his multiple

health services requests during his incarceration; of unlicensed student interns—rather than

Defendant Wilkins himself—visiting Plaintiff in response to his requests; of Defendant

Wilkins’s failure to review the notes of the student interns who had visited Plaintiff; of

Defendant Wilkins seeing Plaintiff in person only once during Plaintiff’s eleven months of

incarceration, after Plaintiff had been incarcerated for six months and made three separate

requests for health services; of Defendant Wilkins’s access to Plaintiff’s medical records

showing his diagnoses and prescriptions; and of Defendant Wilkins’s choice not to treat

Plaintiff’s diagnosed bipolar disorder with that set of prescriptions.4 Taken together and viewed

in the light most favorable to Plaintiff, these facts demonstrate Defendant Wilkins’s deliberate

indifference to Plaintiff’s serious medical need in violation of Plaintiff’s rights under the Eighth

Amendment.

              Regarding the second prong, “Plaintiff’s constitutional right to adequate medical care

while in custody” was clearly established when the challenged conduct happened. See Dadd v.

Anoka Cty., 827 F.3d 749, 756 (8th Cir. 2016) (citing West v. Atkins, 487 U.S. 42, 55 (1988)).

The Supreme Court has long held that “deliberate indifference to serious medical needs of

prisoners constitutes the ‘unnecessary and wanton infliction of pain’ . . . proscribed by the Eighth

Amendment.” Estelle, 429 U.S. at 104 (quoting Gregg v. Georgia, 428 U.S. 153, 173 (1976)).

The Eighth Circuit has rejected arguments based on the assertion that an inmate “was seen



                                                            
4
  The Court again notes that Plaintiff was temporarily given Zoloft, which was one of the medications prescribed by
psychiatrists at Cox North and South. However, it is undisputed that “Plaintiff complained that taking Zoloft by
itself was making him feel worse.” (Doc. #68, p. 14). Plaintiff was also prescribed Trileptol and Abilify at Cox
North and South but was never given a mood stabilizer, anti-seizure medication, or antipsychotic medication while
incarcerated at GCJ.

                                                               11

                Case 6:16-cv-03423-SRB Document 74 Filed 01/31/19 Page 11 of 14
numerous times by doctors and that his claim was therefore based on his disagreement with those

doctors as to the appropriate medical care” rather than on deliberate indifference to the inmate’s

serious medical need. See Cummings v. Roberts, 628 F.2d 1065, 1068 (8th Cir. 1980). Eighth

Circuit precedent further holds that the Eighth Amendment prohibits “deliberately deny[ing] [an

inmate] access to medical care and fail[ing] to carry out treatment prescribed by his doctors.”

Johnson v. Hay, 931 F.2d 456, 461 (8th Cir. 1991) (citing Cummings, 628 F.2d at 1067–68).

Almost a decade before Defendant Wilkins’s alleged misconduct, the Eighth Circuit recognized

that “the knowing failure to administer prescribed medicine can itself constitute deliberate

indifference” to an inmate’s serious medical need. Phillips, 437 F.3d at 796 (citing Johnson, 931

F.2d at 461). The law governing Defendant Wilkins’s conduct was clearly established at the

time of that conduct. Defendant Wilkins is therefore not entitled to qualified immunity on Count

I.

           D. Count III (against Defendant Greene County, Missouri): Municipal Liability

       A municipality is directly liable under § 1983 when an act done pursuant to its official

policy or custom violates a person’s federal rights. Monell v. Dep’t of Soc. Servs., 436 U.S. 658,

690–91 (1978). For § 1983 purposes, custom and policy are not the same. Corwin v. City of

Independence, 829 F.3d 695, 699–700 (8th Cir. 2016). A policy may arise either from a

municipality’s official promulgation or through a single act by a decisionmaker “who possesses

final authority to establish municipal policy with respect to the action ordered.” Davison v. City

of Minneapolis, Minn., 490 F.3d 648, 659 (8th Cir. 2007). In contrast, to demonstrate a custom a

plaintiff must show:


       (1) the existence of a continuing, widespread, persistent pattern of unconstitutional
       misconduct by the governmental entity’s employees;



                                                12

        Case 6:16-cv-03423-SRB Document 74 Filed 01/31/19 Page 12 of 14
       (2) deliberate indifference to or tacit authorization of such conduct by the
       governmental entity’s policymaking officials after notice to the officials of that
       misconduct; and

       (3) that plaintiff was injured by acts pursuant to the governmental entity’s custom,
       i.e., that the custom was the moving force behind the constitutional violation.

Corwin, 829 F.3d at 700 (quoting Snider v. City of Cape Girardeau, 752 F.3d 1149, 1160 (8th

Cir. 2014)). In particular, a municipality may face direct liability under § 1983 for its “failure to

train its employees in a relevant respect” if such failure amounts to a policy or custom of

“deliberate indifference to the rights of persons with whom the [untrained employees] come into

contact.” Connick v. Thompson, 563 U.S. 51, 61 (2011) (internal quotation marks omitted)

(quoting City of Canton v. Harris, 489 U.S. 378, 388 (1989)).

       Defendant Greene County argues it is entitled to summary judgment on Count III because

“Plaintiff cannot point to any particular policy, custom, or training that he claims resulted in a

violation of his federal civil rights, essentially because Plaintiff merely blames Greene County

for not being able to write his own prescriptions while in the GCJ,” (Doc. #64, p. 16), and

because “Plaintiff has pointed to no evidence to suggest an unconstitutional custom, and has not

for instance, pointed to any inmate other than himself as supposedly suffering a deprivation.”

(Doc. #72, p. 4). Plaintiff argues that “a reasonable juror could find that Green[e] County,

Missouri[,] has an unconstitutional custom of denying medicine to inmates with serious mental

illness” and that, “[g]iven [Defendant Wilkins’s] repeated violations of Greene County Jail

Policies, . . . a reasonable juror could find that Greene County has failed to train its Medical

Director to provide medication the County’s own policies require.” (Doc. #69, p. 27–30).

       Here, a reasonable juror could find that a custom of Defendant Greene County amounted

to deliberate indifference to the serious medical needs of inmates and caused a violation of

Plaintiff’s constitutional rights. There is a genuine dispute of material fact as to whether the

                                                 13

        Case 6:16-cv-03423-SRB Document 74 Filed 01/31/19 Page 13 of 14
manner in which the GCJ medical team addresses the medical needs of mentally ill inmates is a

custom that rises to the level of deliberate indifference. Plaintiff has produced evidence tending

to show that it is the practice of GCJ to have inmates’ requests for health services evaluated by

non-physician student interns, that the mental health staff at GCJ are overseen by someone with

no medical training instead of by Defendant Wilkins, that Defendant Wilkins does not regularly

review health records of inmates at GCJ, that Defendant Wilkins makes decisions regarding

inmates’ medication without personally visiting the inmates, that GCJ has no central drug

formulary, and that there is no licensed psychiatrist on staff at GCJ. This and other evidence

provided by Plaintiff, taken together and viewed in the light most favorable to Plaintiff, creates a

genuine dispute of material fact as to whether a custom or practice of Defendant Greene County

constituted deliberate indifference to the constitutional rights of inmates at GCJ and caused

Plaintiff’s alleged injury. Summary judgment is not warranted on Count III.

    IV.      Conclusion

          Accordingly, Defendants’ Motion for Summary Judgment (Doc. #63) is granted in part

and denied in part. The motion is granted as to Defendant Arnott on Count I and entirely on

Count II. The motion is denied as to Defendant Wilkins on Count I and as to Count III.


          IT IS SO ORDERED.


                                                      /s/ Stephen R. Bough
                                                      STEPHEN R. BOUGH, JUDGE
                                                      UNITED STATES DISTRICT COURT

DATE: January 31, 2019

 

 



                                                 14

          Case 6:16-cv-03423-SRB Document 74 Filed 01/31/19 Page 14 of 14
